                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

VINCENT ELLISON,                        )
                                        )
             Plaintiff,                 )
                                        )
      v.                                )      CASE NO. 2:18-CV-707-WKW
                                        )               [WO]
WILL SLATER,                            )
                                        )
             Defendant.                 )

                                    ORDER

      On February 19, 2019, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 23.) Upon an independent review of

the record and upon consideration of the Recommendation, it is ORDERED that the

Recommendation is ADOPTED, and that this case is DISMISSED without

prejudice.

      A separate final judgment will be entered.

      DONE this 13th day of March, 2019.

                                            /s/ W. Keith Watkins
                                      UNITED STATES DISTRICT JUDGE
